Citation Nr: 1614185	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-42 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010).

3.  Entitlement to a rating in excess of 10 percent for left heel plantar fasciitis.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to June 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the case was remanded [by a Veterans Law Judge other than the undersigned] for additional development; the case has now been assigned to the undersigned.  An October 2014 rating decision increased the rating for left heel plantar fasciitis to 10 percent, effective May 5, 2008; as this grant did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

[A temporary total (100 percent) rating has been assigned for left knee traumatic arthritis from March 1, 2010 through March 31, 2010 (for convalescence, under 38 C.F.R. § 4.30).  As the maximum rating is awarded for that period, the matter of the rating for that period is moot and will not be addressed herein.  In addition, while the Veteran initiated an appeal to extend the end date (March 31, 2010) for this temporary total rating award, he did not file a substantive appeal in the matter following the issuance of a statement of the case (SOC) in March 2012; consequently, that matter is not before the Board.]

[For the issues of service connection for right foot plantar fasciitis, a rating in excess of 10 percent for lumbar spine disc disease, a rating in excess of 10 percent for right knee degenerative joint disease, and a rating in excess of 10 percent for duodenal ulcer and gastroesophageal reflux disease (GERD), the Veteran filed a notice of disagreement in September 2015 with regard to the denial of all four of these issues in a December 2014 rating decision.  Thereafter, the RO took action in accordance with 38 C.F.R. § 19.26(a) by sending the Veteran an appeals election letter in November 2015, which served to acknowledged his September 2015 notice of disagreement.  As the RO is currently working on issuing a SOC addressing these four issues, such action precludes the need for the Board to remand these issues at this time for a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).]

The issues of entitlement to service connection for a kidney condition (raised in an April 2009 written statement) and entitlement to a temporary total (100 percent) rating for left shoulder strain (raised in a March 2016 VA Form 21-526EZ) have been raised by the record as indicated, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a left hip disability and seeking a rating in excess of 10 percent for left heel plantar fasciitis are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to March 1, 2010 and from April 1, 2010, the Veteran's left knee traumatic arthritis has been, and is, manifested by painful motion (with flexion limited to 70 degrees at worst and extension limited to 5 degrees at worst with no additional functional loss due to painful motion); there is no lateral instability, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's hemorrhoids are shown to be manifested by persistent bleeding and fissures.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2015).

2.  A 20 percent (but no higher) rating is warranted for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for increased ratings for left knee traumatic arthritis and for hemorrhoids.

Regarding the claim for an increased rating for left knee traumatic arthritis, a May 2008 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and how VA assigns disability ratings and effective dates of awards (i.e., the generic notice required in claims for increase).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for an increased rating for hemorrhoids, as the November 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for this award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating, and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.
The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in September 2008 and July 2014.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's left knee traumatic arthritis and hemorrhoids to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's May 2014 remand (with regard to the claims for increased ratings for left knee traumatic arthritis and for hemorrhoids) was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for left knee traumatic arthritis and hemorrhoids, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Rating for Left Knee Traumatic Arthritis

The Veteran's left knee traumatic arthritis has been rated under Code 5010 (for traumatic arthritis), which directs that arthritis due to trauma is to be rated as degenerative arthritis.  Code 5003 directs that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  38 C.F.R. §§ 4.71a, Codes 5003, 5010.  [The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.]

Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

[The Veteran has not had lateral instability, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum diagnosed at any time during the evaluation period for the left knee.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5256, 5257, 5258, 5259, 5262, and 5263) will not be discussed.]

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran filed the instant claim for an increased rating for his left knee traumatic arthritis in May 2008.  Therefore, for purposes of this appeal, the evaluation period begins in May 2007 (i.e., one year prior to the date of claim).  [As noted above, a temporary total (100 percent) rating has been assigned for left knee traumatic arthritis from March 1, 2010 through March 31, 2010 (for convalescence, under 38 C.F.R. § 4.30).  As the maximum rating is awarded for that period, the matter of the rating for that period is moot and will not be addressed herein.]
Regarding left knee range of motion, on September 2008 VA examination, the Veteran reported constant pain and swelling in his left knee but no flare-ups.  On range of motion testing, left knee motion was from 70 degrees of active flexion (with pain beginning at 30 degrees) to 5 degrees of active extension (with pain beginning at 0 degrees), with no additional limitation of motion after three repetitions.  Two February 2010 private treatment records (dated 14 days apart) note that his left knee range of motion was from 120 degrees of flexion to 0 degrees of extension.  An April 2010 private treatment record (after his March 1, 2010 surgery) notes that his left knee range of motion was from 90 degrees of flexion to 0 degrees of extension.  A May 2010 private treatment record notes that his left knee range of motion was from 130 degrees of flexion to 0 degrees of extension.  A July 2010 private treatment record notes that his left knee range of motion was from 135 degrees of flexion to 0 degrees of extension.  On July 2014 VA examination, the Veteran reported flare-ups of left knee pain; however, the VA examiner opined that it would be mere speculation to describe additional range of motion loss due to pain, weakness, fatigability, or incoordination during flare-ups, as such opinion was not feasible because the left knee condition was not flared up at the time of the examination.  On testing at the July 2014 VA examination, left knee range of motion was from 115 degrees of flexion (with pain beginning at 110 degrees) to 0 degrees of extension (with no objective evidence of painful motion), with no additional limitation of motion after three repetitions.  [Following the issuance of the October 2014 supplemental SOC (SSOC) for the left knee increased rating claim, the Veteran underwent another VA examination in December 2014 for the purpose of evaluating a right knee increased rating claim; while he did not waive AOJ initial consideration of the December 2014 VA examination report, the findings in that report pertaining to the Veteran's left knee are identical to those noted in the October 2014 VA examination report, and therefore initial AOJ consideration of that report - or a waiver of such consideration - is not necessary.]

As outlined above, the evidence of record throughout the period of claim documents that the Veteran's left knee traumatic arthritis is productive of painful motion (with flexion limited to 70 degrees at worst and extension limited to 5 degrees at worst with no additional functional loss due to painful motion, even though pain was reported beginning at 30 degrees).  In addition, there is no evidence of record to document that his left knee disability is productive of any lateral instability, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  [While a September 2011 VA treatment record notes the Veteran's report that his left knee "gives way," and a September 2015 statement from the Veteran notes that he has "loss of control" of both knees, these descriptions do not constitute a finding of lateral instability in the left knee, especially when considering that stability testing at examinations throughout the entire period of claim found no left knee instability.]  Accordingly, the Board finds that a rating in excess of 10 percent for left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010) is not warranted at any time during the evaluation period.  See Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Consideration has been given regarding whether the schedular evaluation for the Veteran's left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010) is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for a greater degrees of knee disability, but such greater degrees of knee disability are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the left knee disability shown during the period of time considered and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010).  There is no doubt to be resolved; the appeal in the matter must be denied.

Rating for Hemorrhoids

The Veteran's hemorrhoids have been rated under Code 7336, which provides the following criteria for rating external or internal hemorrhoids.  A 0 percent rating is warranted for hemorrhoids that are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

The evidence of record during the period under consideration reveals that the Veteran's hemorrhoids have been manifested by persistent bleeding and fissures.  Air Force Base treatment records dated in July 2007, May 2008, and June 2008 noted his reports of having bleeding hemorrhoids for two weeks.  On September 2008 VA examination, he reported that his bleeding occurred at least monthly and that his hemorrhoids recurred (without thrombosis) four or more times per year.  A September 2009 private treatment record notes that he had a rectal fissure with a history of hemorrhoids.  A December 2009 private treatment record notes that his rectal fissure had not completely healed, and that the Veteran continued to have significant pain for some time after bowel movements, occasionally with blood.  A January 2010 private treatment record notes the Veteran's description of bleeding (intermittent and usually fairly light), severe anal pain, occasional itching, and anemia; while anoscopy showed moderate to large internal hemorrhoids in all three quadrants, there was no thrombosis and no sign of anal fissure, and the treatment provider expressed doubt that the Veteran's hemorrhoids were the cause of his anemia.  A November 2011 private treatment record noted intermittent rectal bleeding secondary to fissures and hemorrhoids, as well as a history of anemia of unknown etiology.  On July 2014 VA examination, the Veteran reported a history of intermittent bleeding with hemorrhoid exacerbations, usually brought on by straining to defecate, and that his bleeding had resulted in mild anemia in the past requiring conservative treatment; examination revealed skin tags but no objective evidence of current hemorrhoids, excessive redundant tissue evidencing frequent recurrences, persistent bleeding with secondary anemia, or fissures.  In a November 2014 statement, the Veteran stated that he continued to have problems with persistent internal/external bleeding, swelling, anemia, and fissures.  In a September 2015 statement, the Veteran related that he continued to have severe issues with rectal pain and discomfort, bleeding, external tenderness, painful fissures, and a history of anemia (in service).

As outlined above, the evidence of record throughout the period being considered documents that the Veteran's hemorrhoids have been manifested by persistent bleeding and fissures.  Accordingly, the Board finds that a 20 percent (but no higher) rating is warranted for the Veteran's hemorrhoids throughout.  See Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether the schedular evaluation for the Veteran's hemorrhoids is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The three-step analysis for extraschedular consideration has been outlined above.  See Thun, 22 Vet. App. at 111.

Here, the Veteran has now been awarded the maximum schedular rating for hemorrhoids.  Comparing the manifestations and impairment shown to the diagnostic criteria finds that all symptoms of, and functional impairment due to, the hemorrhoids during the period under consideration are encompassed by the schedular criteria; therefore those criteria are not inadequate.  Furthermore, the disability picture presented by the hemorrhoids does not include such factors as frequent hospitalizations (for the hemorrhoids) or marked interference with employment (due to the hemorrhoids).]  Therefore, referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for left knee traumatic arthritis (prior to March 1, 2010 and from April 1, 2010) is denied.

An increased (to 20 percent) rating is granted for hemorrhoids, subject to the regulations governing payment of monetary awards; a rating in excess of 20 percent for hemorrhoids is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for a left hip disability and a rating in excess of 10 percent for left heel plantar fasciitis.

Service Connection for Left Hip Disability

The Veteran contends that he currently has a left hip disability which originated in service or was caused or aggravated by an altered gait from his service-connected left knee, right knee, left heel, and lumbar spine disabilities.

A June 2008 Air Force Base treatment record notes the Veteran's report of left hip pain since he started having right knee pain.  An August 2008 Air Force Base treatment record notes that his left hip pain was "attributed to his left knee pain."  On September 2008 VA examination, he reported gradual onset of constant left hip pain, and range of motion studies revealed limitation of motion in the left hip with pain; contemporaneous x-rays in September 2008 were unremarkable, and he was diagnosed with arthralgia of the left hip (which the VA examiner opined was not caused by or a result of his left knee arthritis because there was no left hip pathology noted on x-rays or by examination that could be linked to the left knee arthritis).  In his October 2009 VA Form 9, the Veteran asserted that he was treated for his left hip on active duty; however, his service treatment records (STRs) are silent for complaints, findings, diagnoses, or treatment of a left hip disability.  On July 2014 VA examination, range of motion studies revealed limitation of left hip motion, with pain; contemporaneous (July 2014 ) X-rays were normal, and the examiner noted that there was no objective evidence of chronic left hip disability.

In light of the Veteran's (clinically demonstrated) limitation of left hip motion with pain, and considering that the cause of arthralgia in that joint is not identified in the record, another VA resolve the remaining medical questions  is necessary.  If a left hip disability is diagnosed a medical opinion regarding any relationship between such disability and the Veteran's service-connected left knee, right knee, left heel, and lumbar spine disabilities would be needed.

Rating for Left Heel Plantar Fasciitis

In an October 2015 statement, the Veteran noted that he had undergone an ultrasound of his left foot at the VA Outpatient Clinic in Viera, Florida on July 7, 2015.  The report of this VA ultrasound is pertinent evidence which is not currently in the record, and must be secured.

Furthermore, the May 2014 Board remand instructed the AOJ to schedule the Veteran for an examination of his left heel plantar fasciitis.  The examiner was asked specifically to report all signs and symptoms necessary for rating the Veteran's left heel disability under the rating criteria, including the following: whether there is moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the disability is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or, whether the disability is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  On VA examination in July 2014 and in December 2014, the VA examiners did not provide all of the specifically requested findings.  Therefore, another examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for any left hip disability or for his left heel plantar fasciitis, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for any left hip disability or for his left heel plantar fasciitis, to include the report of a VA ultrasound of his left foot on July 7, 2015.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his claimed left hip disability and to ascertain the severity of his service-connected left heel plantar fasciitis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed; the testing/studies for the left hip should include all deemed necessary to discern/and identify or rule out any pathology.  The examiner should also be provided a copy of the criteria for rating the foot (including 38 C.F.R. § 4.71a, Code 5276).  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

For the left hip:

(a) Please identify (by diagnosis) each left hip disability entity found/shown by the record (with consideration given to the evidence of left hip arthralgia and limitation of motion with pain which is documented in the evidence of record).  If none is diagnosed, please account for those symptoms.

(b) Please identify the likely etiology for each left hip disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by his service-connected left knee, right knee, left heel, and/or lumbar spine disabilities (taking into account any altered gait from these disabilities)?

For the left heel:

(a) Please describe all symptoms and manifestations of the Veteran's left heel plantar fasciitis (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Specifically, please indicate the following: whether the Veteran has moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or, whether the Veteran has pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

(c) Please specifically comment on the overall impact the left heel plantar fasciitis disability has on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


